NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 2 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VIRGINIA LORRAINE BAKKER,                       No.    20-35959

                Plaintiff-Appellant,            D.C. No. 3:18-cv-01080-CL

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                    Argued and Submitted November 19, 2021
                            San Francisco, California

Before: W. FLETCHER and MILLER, Circuit Judges, and KORMAN,** District
Judge.

      Virginia Lorraine Bakker appeals from the district court’s order affirming a

decision of an administrative law judge (ALJ) denying her benefits under Titles II

and XVI of the Social Security Act. We have jurisdiction under 28 U.S.C. § 1291,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
and we affirm.

      We review de novo the district court’s judgment upholding the denial of

benefits, Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005), and will reverse an

ALJ’s decision to deny benefits “only if the decision ‘contains legal error or is not

supported by substantial evidence,’” Ford v. Saul, 950 F.3d 1141, 1154 (9th Cir.

2020) (quoting Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008)).

      Bakker argues that the ALJ erred in rejecting the opinions of non-examining

physicians who identified certain limitations on her mental capacity. With regard

to Bakker’s understanding and memory, both doctors opined that Bakker “is able

to understand and carry out simple 1–2 step tasks” but “[h]as difficulty with

detailed tasks.” Their assessment of her sustained concentration and persistence

capabilities was similar but slightly better: Bakker “is able to understand and carry

out simple 1–2 step tasks on a consistent basis” and “[c]an do occasional

detailed/complex tasks but not on a consistent basis due to anxiety and

depression.” The ALJ accepted those findings and incorporated them into Bakker’s

residual functional capacity as follows: “She is able to understand, remember, and

carry out tasks of occupations that have an SVP of 1 or 2”—a different but not

inherently incompatible description of Bakker’s capacity.

      The only indication that the ALJ rejected the limitations on understanding

and concentration was that the residual functional capacity included a different


                                          2
metric from that used by the physicians and, based on this residual functional

capacity, the vocational expert testified that Bakker could perform certain jobs

arguably inconsistent with the non-examining physicians’ assessments. But ALJs

have some leeway in “translating and incorporating clinical findings into a

succinct” residual functional capacity. Rounds v. Commissioner Soc. Sec. Admin.,

807 F.3d 996, 1006 (9th Cir. 2015). And while the vocational expert proposed jobs

requiring a generalized education development reasoning level of two, which is

inconsistent with a limitation to 1–2 step tasks, id. at 1002–03, the physicians’

opinions did not dictate a categorical restriction to only 1–2 step tasks. We

conclude that the ALJ’s statement of Bakker’s residual functional capacity—and,

thus, her conclusion that Bakker is not disabled—was supported by substantial

evidence.

      AFFIRMED.




                                          3